DETAILED ACTION
Applicants' arguments, filed October 27, 2022, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections – 35 U.S.C. § 103 – Obviousness 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 18-30 and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Serhan (U.S. 2004/0116408).
Serhan teaches treating bone diseases, periodontal disease and oral infections by administering an anti-inflammatory compound called a resolvin [0053 and 0063-0064]. The resolvins may be selected from dihydroxy and trihydroxy members of the DHA (D-series) or EPA (E-series) (Figure 8, [0009]).  Specifically, Resolvin E1 is demonstrated by Serhan as exhibiting superior anti-inflammatory action compared to 18(+-)-diHEPE (see fig. 16). The anti-inflammatories are taught to be administered topically, sublingually or buccally [0340] to a human [0333) in combination with calcium [0336]. The compositions may be administered topically, orally, sublingually, buccally, etc. [0340][0364] as a tablet, capsule, ointment, cream, gel, etc. [00350][0361]. The compositions may contain antioxidants [0338-339][0356] and may be used to treat bone diseases [0064]. The composition may contain calcium [0067][0336] such as calcium carbonate [0343], prodrugs [0336] aspirin [e.g. 0053], an antifungal agent such as sorbic acid [0358], BHA [0393], alpha tocopherol (vitamin E) [0339], and other pharmaceutically acceptable carriers and excipients [0334-0335]. 
It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Serhan to choose from the suitable components taught in the reference and predictably arrive at a composition suitable for topical administration to the oral cavity for the treatment for bone diseases. 
Regarding claim 19, the instant specification defines therapeutic agents that increase bone mass or density to include minerals including calcium [0067].
  
Obviousness Remarks 
Applicants argue that Serhan is silent on the subject of bone growth, so Serhan fails to teach or suggest all the elements of the instant claims. Applicants note that in the prosecution of U.S. Patent 9,968,577, Serhan was acknowledged as not teaching bone growth. 
Examiner disagrees. The instant claims are drawn to a composition comprising (1) at least one resolvin, (2) at least one therapeutic agent that promotes bone growth, and (3) at least one pharmaceutically acceptable carrier or excipient. Serhan teaches a composition which may comprise (1) a resolvin [0053, 0063, 0064], (2) calcium [0067], and (3) pharmaceutically acceptable carriers and excipients [0334-0335]. Calcium is taught by the instant specification as promoting bone growth [0067]. The instantly claimed composition is distinct from the 577 patents recitation of a “method of growing bone in a vertebrate subject suffering from bone loss as a result of periodontal disease, the method comprising a step of topically administering to the surface area of the bone under treatment of the subject an effective amount of Resolvin D1, wherein the method results in an increase of bone mass, an increase of bone density, or a combinations thereof” at least because the instant claims do not require administration of the composition or the result of increasing bone mass or density. Thus, Applicants argument is unpersuasive. 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 18-30 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,636,986; and claims 1-6 of U.S. Patent No. 9,968,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed composition is administered in the patented methods.
Double Patenting Remarks
Applicants request that the double patenting rejections be held in abeyance until otherwise allowable subject matter has been indicated. 
Accordingly, the double patenting rejection are maintained. 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612